Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14-20 are allowed. Applicant incorporated previously allowed subject matter, as set forth at the REMARKS (p. 8 of 9, see below): 

    PNG
    media_image1.png
    202
    769
    media_image1.png
    Greyscale

 	
Regarding claim 1, the prior art does not teach or suggest “A method of making a holographic optical element (HOE)” including the specific arrangement for “forming an anti-reflective coating either between the holographic recording medium and the light guide or on the light guide” as set forth in the claimed combination(s).
With respect to claims 2-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 11, the prior art does not teach or suggest “a holographic optical element (HOE)” including the specific arrangement for “an anti-reflective coating either disposed between the holographic recording medium and the light guide or on the light guide” as set forth in the claimed combination(s).
With respect to claims 12, 15-17, 20, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Regarding claim 14, the prior art does not teach or suggest “a holographic optical element (HOE)” including the specific arrangement for “an anti-reflective coating either between the holographic recording medium and the light guide or on the light guide” as set forth in the claimed combination(s).
Regarding claim 18, the prior art does not teach or suggest “a holographic optical element (HOE)” including the specific arrangement for “the holographic recording medium has a first refractive index in a first region of the holographic recording medium and a second refractive index in a second region of the holographic recording medium; the first region is proximal to the light guide, and the first refractive index is about the same as a corresponding refractive index of the light guide; and the second region is distal from the light guide, the second refractive index being different than the first refractive index and the corresponding refractive index of the light guide.” as set forth in the claimed combination(s).
With respect to claim 19, this claim depends on claim 18 and is allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872